On Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part and reversed in part, and the cause remanded, by the Supreme Court of Alabama. Ex parte Lawyers Surety Corp., 719 So.2d 833 (Ala.1998). On remand to this court, and in compliance with the Supreme Court’s opinion, we reverse the judgment of the probate court insofar as it imposes absolute liability on Lawyers Surety for losses suffered by the conservatorship estates of Christopher R. Stanton and Ashley Lynn Stanton, and we remand for further proceedings consistent with the opinion of the Supreme Court. In all other respects, the judgment of the probate court is affirmed; however, we note that the probate court is authorized, on remand, “to apportion the attorney fees and the guardian ad litem fees between Lawyers Surety and Thomas Bryant, if Bryant is found to have partly caused the estates to incur these expenses and if the court determines that such appor*838tionment is appropriate.” Ex parte Lawyers Surety Corp., 719 So.2d at 837.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.